DETAILED ACTION
This is a non-final action on the merits.
This action is responsive to the response filed 02/11/2022.  
Claims 1 and 4-29 are currently pending and have been examined on the merits. Claims 2 and 3 are canceled.
Claims 28 and 29 were erroneously listed by Applicant on the same page that Applicant’s written arguments began in the Response filed 10/29/2021.  To clarify the record: claims 28 and 29 are pending, because they were never canceled by Applicant; the claims were submitted correctly in the 02/11/2022 filing, and it is clear this was a filing error with no intent by Applicant to cancel.

Claim Objection
	Claim 4 is objected to for depending from canceled claim 2.  A prior art rejection has been provided for claim 4 notwithstanding its recitation to being dependent on a canceled claim.

Response to Arguments
Applicant’s amendments dated 02/11/2022 have bene fully considered and are not persuasive regarding the allowability of any claims.
I.	The Morita Reference and Amended Claims 1 and 15
	Applicant argues that the rejection under 35 U.S.C. 103 should be removed “because Morita cannot be understood to disclose the instantly claimed “authentication token.” Response at 13.  Applicant has amended independent claims to 1 and 15 recite: generating . . .  an authentication token, wherein generating . . .  is without any other preexisting identifier. (Claims 1 and 15) (emphasis added).
	Examiner finds the closest support for this amendment in the Specification as follows:
Thus, the authentication token may be tangible, intangible, or a combination thereof. In an embodiment, the authentication token may be generated, created, and/or formed at the initiation of an electronic transaction to uniquely identify the electronic transaction. In an embodiment, the uniquely generated authentication token may comprise elements of an electronic wallet identifier, a merchant identifier, a point of sale identifier, an electronic value token identifier, an electronic value token issuer identifier, an electronic value token transaction processor identifier, or combinations thereof. In another embodiment, the uniquely generated authentication token may be wholly unique and not comprise any portion of any previous identifier.

	The recited claim language does not reflect the disclosure of the Specification.  The claim language recites that the authentication token is generated without any other preexisting identifier, without more.  The claim language recites the set of verbs describing the step in the disjunctive—generating, creating, forming, or combinations thereof—and then describes that step as without any other preexisting identifier.  It is not clear what exactly is being claimed.  By comparison, the Specification describes the step of generating the authentication token as comprising elements, or the lack thereof, i.e., where the generated authentication token does “not comprise any portion of any previous identifier.”  Spec. at 0034.  In other words, the Specification clearly describes what a “generated authentication token may be”; the Specification does not describe how exactly such a token is generated, nor does it narrow the claim language.
	Thus, under the broadest reasonable interpretation of the claim, it is sufficient that a token is simply a token without any other preexisting identifier.  For instance, a token that does not also include “an electronic wallet identifier, a merchant identifier, a point of sale identifier, an electronic value token identifier, an electronic value token issuer identifier, an electronic value token transaction processor identifier, or combinations thereof.” Spec. at 0034.  This is a token that, in its “generated” form and in the very language of the amended claims, is without any other preexisting identifying information.  
	The token disclosed by Morita is such a token.  The token is generated by a one-way hash function.  Whatever identifying information is input into the hash function, the hash function no longer includes or contains that information such that it can be retrieved.  See Morita Fig. 12, ¶ 0036 (disclosing a password or credit card number converted to byte pairs in ASCII code, then reduced to “i” at 1205).  No person having ordinary skill in the art at the time the present invention was made, would view “i” at element 1205, and conclude it comprises the identifying information.
	Therefore Applicant’s argument with respect to the amendment is found non-persuasive and the rejection under 35 U.S.C. 103 stands.
____________________________________________________________________________________
	Applicant repeats the following sections verbatim from the arguments filed 09/30/2021, except for a footnote on page 20.  Examiner provides an answer to these new arguments within subheading III.  Any prior, repeated, arguments submitted by Applicant are answered by Examiner the same as in the Non-Final Action (11/12/2021).  See MPEP 707.07(f) Answer All Material Traversed (“Where the applicant traverses any rejection, the examiner should, if he or she repeats the rejection, take note of the applicant’s argument and answer the substance of it.”).
___________________________________________________________________________________
II.	Coyle, and the Sub-Wallet Element
Applicant asserts that the prior art does not disclose “a payment transaction request or what entity performs an authorization of payment transaction request” (page 16 of applicant’s response). However, Applicant only looks at the prior art of Coyle in a vacuum and does not consider the prior art as a whole. Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Williams already discloses the processing of a payment transaction request and the authorizations being performed.  Coyle was further brought in to disclose the use of sub-wallets as well as tying the process into an authorization based on other factors, e.g. values. Therefore the combination would result in an obvious understanding that the process is to be performed by an electronic value token transaction computer pertaining to the transactions of Williams.
	Applicant asserts that the prior art does not discloses that the sub-accounts are part of wallets and that the sub accounts would not be owned by the user and instead by the money transmitters. (page 21 of applicant’s response) However, it is noted that the accounts are owned by the user and therefore are user accounts, just as any payment account is hosted by a host, but still owned by a user. Furthermore it is noted that the prior art was not relied upon to disclose where the wallets and subwallets are held, but instead for the presence or capability of subwallets existing and being used. As Coyle teaches that subaccounts exists within accounts, it would have been obvious to have subaccount or subwallets be used in any system or process with wallets and accounts as disclosed by the cited prior art of Williams, Hurwitz, and Galit.. Applicant once again only looks at Coyle individually without addressing the combination of references as presented in the previous actions. Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Galit and the "Applying At Least A Portion of the Value Token" Element
	Applicant argues in a newly added footnote: 
The Office Action's "Response to Arguments" section reinforces Galit's failings as a prior art reference. Specifically, the Office Action states, "Galit teaches that a portion of a token can be applied to a portion of a request with a primary wallet, it would be obvious that the combination would make it that any payment system or server could perform such functions as splitting payments between wallets as desired." See Office Action at 3 (emphasis added). Again, no mention of the claimed ability to apply only a portion of a value token to a payment transaction. See id. 
Response at 20, n. 1. (emphasis added).  This conclusion, that Galit does not mention “the claimed ability” with respect to “a value token” is in error.  Galit, as cited by Examiner, describes the steps of Fig. 5, where discloses the computer as apportioning the balance of a transaction between a gift card and purchase purse.  Galit at C 11 L 21-46 (“The issuer computer deducts an offer amount from the appropriate offer purse associated with the gift card and deducts the balance from the purchase purse.”); further at C 12 L 24-34 (“The issuer 501 accesses the transaction parameters for offer eligibility, debits the offer purse for the amount of the offer, and debits the purchase purse for any remaining amount (519).”).  Galit discloses the gift card as the recited value token (“token”); the issuer, as analogous to the recited electronic value token transaction computer (“computer”); such that the computer receives the token; applies (applying, by the computer) the value of the token by deducting from an “offer purse,” and apportioning (applying . . . at least a portion of the value) the reminder of the portion to the “purchase purse.” 
	As stated previously in response to the argument repeated at page 21—Applicant asserts that the prior art does not disclose that only a portion of a value token is used to fulfill a portion of the request. However, the cited portions of Galit disclose that an offer amount may be deducted from an offer purse; i.e., a portion of the offer purse may be used to fulfill the offer amount; such that the remainder of the amount is deducted from another purse. Therefore both the purses utilize portions of their values, i.e. "value tokens" to pay for their portions. It is further noted that “a portion” indicates any value or amount of a value, i.e, 1%, 100%, etc. 
	This disclosure of Galit in combination with that of the primary reference Williams is the basis of the first obvious combination statement: “It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of applying at least a portion of the value token as disclosed by Galit to the teachings of using mobile wallets as disclosed by Williams in order to computer, disclosed by Williams, to perform the steps of applying at least a portion of a value, as disclosed by Galit.
	In view of the combination of Williams and Galit, Applicant’s second argument in the footnote at 20 is similarly non-persuasive:
Moreover, the Office Action's cited case law in support of its conclusion is misplaced. In re Keller; In re Sneed; and In re Nievelt are all cited by the MPEP in support of the proposition that the inability to "physically" combine prior art structures is not a sustainable challenge to an obviousness determination. See MPEP § 2145 (Ill). This is not Applicants' argument. Applicants' argument is an "all elements" argument which is perfectly acceptable challenge to an obviousness determination. See Arendt v. Apple, 832 F.3d 1355 (Fed. Cir. 2016).
Response at 20, n. 1.  Applicant presents Fig. 2A of its present application and alleges that “attempting to combine Williams and Galit and Hurwitz to render the instant claims obvious is impermissible as such a combination changes the principle of operation of the computer of Williams.  Response at 21 (citing to MPEP 2145.III) (“Arguing That Prior Art Devices Are Not Physically Combinable”).  Applicant further states “One of ordinary skill in the art, giving "electronic value token transaction computer" a broadest reasonable construction in light of Applicants' specification, would not construe "electronic value token transaction computer to include an issuer's computer because Applicants disclose issuer computers as computer systems which are distinct from the electronic value token transaction computer at least in FIG. 2A.”  Response at 22 (citing MPEP 2111) (“Claim Interpretation; Broadest Reasonable Interpretation”).
	Applicant’s contention then is that the combination of references changes the principle operation of Williams.  The basis of this conclusion is the comparison of Fig. 2A of the present application, depicting the electronic value token transaction computer (“computer”) as distinct from the issuer system of Galit because the cited computer system of Galit is an issuer system, and Fig. 2A depicts the issuer system as distinct from the recited computer.
	Applicant’s reliance on MPEP 2145.III is not the proper inquiry as to whether the combination of Williams and Galit would be non-obvious, because the computer (issuing system) of Galit is relied on as prior art for disclosing the recited function the computer performs, not for disclosing the computer itself.  The proper inquiry is to whether it would be obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the device of Williams to perform the recited function of applying . . . at least a portion of the value.  This is because both the claim, as a whole, and the obviousness rationale presented by Examiner, do not involve structural modifications to devices, which is the purview of MPEP 2145.III.  
	Applicant then argues, citing to the MPEP 2111 section on claim interpretation, that Applicant’s disclosure of two different computers—the first Applicant’s claimed electronic value token transaction computer (Fig. 2A, 150) and the second a distinct “issuer authorization system” (Fig. 2A, 160)—supports a conclusion of non-obviousness.  Examiner cannot identify any reason, argued or otherwise, why this feature of the Specification should have any bearing on the scope of the recited claims.  If the contention is that the recited computer at 150 cannot also “include an issuer’s computer” (Response at 22), it is entirely unclear how one device including another device relates to Examiner’s combination of references.  Particularly, when the combination of Williams with Galit is to modify the device of Williams to perform the recited function of applying . . . at least a portion of the value.
	As stated in the Non-Final Action (02/04/21), Galit was merely recited to disclose the process of applying at least a portion of the value token to at least a portion of the request, wherein the electronic wallet comprises a primary wallet and at least a portion of the request is processed by the primary wallet, i.e,. the processing being performed at a device and not the overall structure of a system. Therefore as Galit teaches that a portion of a token can be applied to a portion of a request with a primary wallet, it would be obvious that the combination would make it that any payment system or server could perform such functions as splitting payments between wallets as desired. MPEP 2145.III (internal citations omitted). Furthermore, even if a combination of an issuer and electronic value token transaction computer were to be required, merely combining or making integral two things is an obvious variation of the prior art MPEP 2144.04.
IV.	Chitti and Claims 9-10; Hertel and Claim 11; Meredith and Claims 12-14
	Applicant only argues that dependent claims 9-14 are allowable on the basis that the rejection of independent claim 1 under 35 U.S.C. 103 is invalid.  No further arguments are presented with respect to the recited prior art.



Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

	Claims 1, 4-18 ,and 29, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claims 1 and 15 recite the limitation: generating, creating, forming, or combinations thereof, at the initiation of a request to process the payment transaction, an authentication token, wherein generating, creating, forming, or combinations thereof is without any other preexisting identifier.  This limitation is not supported by adequate written description because the Specification nowhere discloses the the preexisting identifier, or the absence of the element thereof, for the step of generating; simply as a description of what the authentication token can comprise.
Thus, the authentication token may be tangible, intangible, or a combination thereof. In an embodiment, the authentication token may be generated, created, and/or formed at the initiation of an electronic transaction to uniquely identify the electronic transaction. In an embodiment, the uniquely generated authentication token may comprise elements of an electronic wallet identifier, a merchant identifier, a point of sale identifier, an electronic value token identifier, an electronic value token issuer identifier, an electronic value token transaction processor identifier, or combinations thereof. In another embodiment, the uniquely generated authentication token may be wholly unique and not comprise any portion of any previous identifier.
Spec. at 0034. (emphasis added).  Thus, the Specification discloses an authentication token that does not comprise “any portion of any previous identifier.”  What a token comprises, as a term of art, is distinct from how that token is generated, and the Specification describes only what the generated token “may comprise” or “not comprise.”  Spec. at 0034.
	Therefore independent claims 1 and 15 are not supported by adequate written description in the Specification, and claims 1, 4-18 ,and 29, stand rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):

	Claims 1, 4-18 ,and 29, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  If the metes and bounds of the claimed invention are not clear, under the broadest reasonable interpretation of the claim, the claim is indefinite and should be rejected.  See MPEP 2173.02(I).
	Independent claims 1 and 15 recite the limitation: generating, creating, forming, or combinations thereof, at the initiation of a request to process the payment transaction, an authentication token, wherein generating, creating, forming, or combinations thereof is without any other preexisting identifier.  The phrase without any other preexisting identifier is unclear, because it is unclear what, if any, preexisting identifier is invoked in claims 1 and 15, in the first place, that would render definite the recitation to any other preexisting identifier.
	Therefore independent claims 1 and 15 are not supported by adequate written description in the Specification, and claims 1, 4-18 ,and 29, stand rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-8, 15-18 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams (US 5,815,657) in view of Galit (US 8,371,502) and Hurwitz (US 2004/0019571 A1), Coyle (US 2002/0138424 A1), and Morita (US 2002/0046189 A1).

Regarding Claims 1 and 15:
 	Williams discloses a computer implemented electronic wallet managing method, comprising:… .receiving, by an electronic value token transaction computer,… the request to process a payment transaction of a user against an electronic wallet of the user, wherein the user is a consumer; (C 22 L 13-30, “    A Wells Fargo Visa 1030 payment instrument is also provided in accordance with a preferred embodiment. Whereas realistic representations of actual visa cards are represented in FIG. 10, one of ordinary skill in the art will readily appreciate that other, user-defined graphic or text information can be utilized to represent the payment instruments. Pressing the Cancel button 1010 goes back to the Payment Cancellation screen. Choosing Bob's wallet 1050 goes back to the open wallet display screen to enter Bob's wallet password 930. Double clicking on any payment instrument takes you to an authorization screen for that particular payment instrument. Clicking on a payment instrument icon puts a border around it, indicating it has been selected. An example of the border is shown for Jane's purse 1060 and the graphic associated with Jane's purse has an indicia of the open state which is a graphic in an open position as shown at 1060. Similarly, if a wallet is selected, such as Bob's Wallet 1050, the graphic associated with the wallet could be represented with an indicia of openess, such as a changed color, or a graphic that portrays an open wallet. Source code in accordance with a preferred embodiment is provided below as another form of detailed logic disclosure. The WalletBrowserPanel class displays the wallets and the payment instruments contained in it. It utilizes the PasswordEntryPanel, ImageSelectorPanel and the ImageItem classes. The PasswordEntryPanel class accepts the password for a given wallet from the user. The ImageSelectorPanel class displays the wallet icons and the payment instrument icons and allows the user to select/deselect a wallet or instrument. Displaying of an icon on the screen is managed by the ImageItem class.” )
requiring, by the electronic value token transaction computer, to process the payment transaction, the authentication token; identifying, by an electronic value token transaction computer, the authentication token; (C 22 L 30-32, “Source code in accordance with a preferred embodiment is provided below as another form of detailed logic disclosure. The WalletBrowserPanel class displays the wallets and the payment instruments contained in it. It utilizes the PasswordEntryPanel, ImageSelectorPanel and the ImageItem classes. The PasswordEntryPanel class accepts the password for a given wallet from the user. The ImageSelectorPanel class displays the wallet icons and the payment instrument icons and allows the user to select/deselect a wallet or instrument. Displaying of an icon on the screen is managed by the ImageItem class.”)
identifying, by the electronic value token transaction computer, a value token in the user’s electronic wallet; (C 37 L 44-49; Fig. 33, “ FIG. 33 illustrates a selected payment instrument with a fill in the blanks for the cardholder in accordance with a preferred embodiment. Next time the payment instrument holder is opened in a payment context the certificate issuing authority's approved instrument bitmap can be used to select the payment instrument and utilize it to make purchases. FIG. 34 illustrates a coffee purchase utilizing the newly defined VISA card in accordance with a preferred embodiment of the invention.”).
Williams does not specifically disclose applying, by an electronic value token transaction computer, at least a portion of the value token to at least a portion of the request, wherein the electronic wallet comprises a primary wallet …and at least a portion of the request is processed via the primary wallet. 
However, Galit, an analogous art of Williams, teaches applying, by an electronic value token transaction computer, at least a portion of the value token to at least a portion of the request, wherein the electronic wallet comprises a primary wallet …and at least a portion of the request is processed via the primary wallet.  (C 11 L 21-46; C 12 L 24-34; C 14 L 48-63, “To redeem an offer, the cardholder presents the gift card as payment. The offer redemption originates via a card swipe; a standard network transaction is used. The issuer computer recognizes the merchant by information sent in the authorization and automatically processes the transaction. The issuer computer deducts an offer amount from the appropriate offer purse associated with the gift card and deducts the balance from the purchase purse. Thus, the merchant is paid for full price via a standard network settlement process. The issuer 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of applying at least a portion of the value token as disclosed by Galit to the teachings of using mobile wallets as disclosed by Williams in order to process payments as split payments or any other convenient process.
Williams and Galit does not explicitly disclose a token transaction computer …which is distinct form token issuer’s authorization systems,
However, Hurwitz, an analogous art of Galit, teaches a token transaction computer, …which is distinct form token issuer’s authorization systems,(Paragraph 0028, 0030, “communication interface 202 includes functional elements to communicate in accordance with many different communication techniques allowing communication device 200 to check-in a token from a token issuer whose communications are restricted to one particular communication technique, as well as allowing communication device 200 to check-out a token with a token processor whose communications may be restricted to another one particular communication technique, for example. This permits communications with different and/or incompatible token issuers and token processors….Token 300 may also include counter field 308 for storing a value that may be incremented or decremented by the token processor during use of the token at checkout…”)

Williams does not specifically disclose authorizing, by the electronic value token transaction computer, the request;… a sub-wallet within the primary wallet.
However, Coyle, an analogous art of Williams and the present application, teaches authorizing, by the electronic value token transaction computer, the request;… a sub-wallet within the primary wallet. (Paragraphs 000/-0010, 0057, 0061, “If the value of the requested negotiable instrument plus any fees charged to the account holder is not in excess of the balance of the account, the issuance of the requested negotiable instrument to the individual is authorized… account card 600 may be associated with an anonymous transaction account or an anonymous sub-account within the transaction account 102.” Accounts may have sub accounts.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of nesting accounts as disclosed by Coyle to the teachings of authorizing requests and using multiple wallets as disclosed by the combination of William’s, Hurwitz, and Galit in order to have all the needed wallets be together in a data packet and be easily accessible while retaining security. 
Williams does not explicitly disclose …generating, creating, forming, or combinations thereof, at the initiation of a request to process the payment transaction, an authentication token, wherein generating, creating, forming, or combinations thereof is without any other preexisting identifier. 
However, Morita, an analogous art of Williams and the current application, teaches…generating, creating, forming, or combinations thereof, at the initiation of a request to process the payment transaction, an authentication token, wherein generating, creating, forming, or combinations thereof is without any other preexisting identifier. (Paragraph 0043, 0044, ”a one-way hash function is used to generate the one-time password… The one-time password generated for this transaction and a user ID is received from the buyer to indicate purchase intention and request purchase”)


Regarding Claims 4:
Galit further teaches processing, by the electronic value token transaction computer, at least a portion of the request via the sub-wallet. (Galit, C 11 L 46-47; C 12 L 34-35; C 14 L 63-65) 

Regarding Claim 5: 
Galit further teaches determining, by the electronic value token transaction computer, at least a portion of the request may be processed in the sub-wallet; and sending, by the electronic value token transaction computer, the portion of the request from the aggregator system to a third party. (Galit, C 11 L 46-47; C 12 L 34-35; C 14 L 63-65)

Regarding Claim 6: 
Galit in view of Coyle further teaches the sub-wallet comprises a sub-sub-wallet (e.g., purchase purses; Galit, C 11 L 25-26; Coyle 0057, 0061, “sub account within transaction accounts”) as, although multiple nested accounts are not mentioned, nested accounts in general are indeed disclosed. Therefore having multiple nested accounts is most certainly obvious to one of ordinary skill in the art and merely reads as a duplication of parts/processes. 

Regarding Claim 7: 
Williams further teaches wherein the value token comprises an electronic representation of value, wherein the electronic representation of value comprises a credit card, debit card, gift card, prepaid telephone card, loyalty card, membership card, ticket or ticket card, entertainment card, sports card, prepaid card, coupon, admission pass, prepaid or pre-purchases of goods or services, cash, currency, credit card account, debit card account, merchant account, bank account, merchant- issued credit, merchant-issued point, merchant-issued promotional value, merchant-accepted credit, merchant-accepted point, merchant-accepted promotional value, or combinations thereof. (Fig. 10 items 1030, 1040)

Regarding Claim 8: 
Williams further teaches the value token further comprises at least two electronic representations of value of different types. (e.g., VISA credit cards and Chevron checking; Williams, Fig. 10 items 1020, 1030, 1040)

Regarding Claims 16:
Galit in view of Coyle further teaches the electronic wallet comprises two or more value tokens, wherein the primary wallet comprises at least one of the two or more value tokens, wherein the sub-wallet comprises at least another of the two or more value tokens. (C 11 L 21 – C 12 L 39)

Regarding Claims 17: 
Galit further teaches determining, by the electronic value token transaction computer, a portion of the request is related to the primary wallet; and determining, by the electronic value token transaction computer, another portion of the request is related to the sub-wallet.  (C 11 L 21-46; C 12 L 24-34; C 14 L 48-63)

Regarding Claims 18: 
Galit further teaches applying, by the electronic value token transaction computer, at least a portion of the primary wallet’s value token to the request; and applying, by the electronic value token transaction computer, at least a portion of the sub-wallet’s value token to the request. (Galit, C 11 L 46-47; C 12 L 34-35; C 14 L 63-65) 

Regarding Claim 29: 
wherein the user’s electronic wallet is accessible via the internet by use of a personal digital assistant. (Col/Line: 13/35-55, 14/20-45, “The Wallet Manager 422 provides a standard interface to the wallet. It defines the wallet database structures and the payment instrument data structures, controls the access to the wallet and provides concurrency checking if more than one application attempts to open the same wallet. The interface to the wallet manager 422 is published to allow OEMs to interface with the wallet manager and access the wallet database.”)

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams (US 5,815,657) in view of Galit (US 8,371,502), in view of Hurwitz (US 2004/0019571 A1), in view of Coyle (US 2002/0138424 A1), in view of Morita (US 2002/0046189 A1), and further in view of Chitti (US 2009/0037326).

Regarding Claim 9:
The combination of Williams, in view of Galit, in view of Hurwitz, in view of Coyle, in view of Morita, and further in view of Chitti disclose: the method of claim 1 . . .
However, the combination of Williams, in view of Galit, in view of Hurwitz, in view of Coyle, in view of Morita, do not explicitly disclose: wherein applying at least a portion of the value token comprises using the value token according to a set of configurable rules specifying priority of the value tokens. 
Chitti, analogous art to Williams, teaches wherein applying at least a portion of the value token comprises using the value token according to a set of configurable rules specifying priority of the value tokens. ([0040] “the arranger module 102 is configured to advance the virtual card priorities in accordance with the usage occurrences found in the usage history.”); see for example embodiments (Paragraphs 29, 30, 40, 44, 47, 52).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of using rules and priorities of tokens as taught in the system of Chitti to the teachings of using wallets and tokens for transaction as disclosed by the combination of of Williams, in view of Galit, in view of Hurwitz, in view of Coyle, in view of Morita, in order to streamline the virtual card selection process and offer user with a more seamless experience with virtual cards. 

Regarding Claim 10: The method of claim 9 . . .
Chitti further teaches wherein the priority is based on a transaction information variable comprising physical location of a retailer originating the user’s electronic wallet request; transaction amount; type of retailer; time of day; day of week; week of month; month of year; department of retailer originating the electronic wallet request; lane of retailer originating the user’s electronic wallet request; identification of checker; parent company of a retailer originating the user’s electronic wallet request; value of value tokens; type of the electronic wallet request; or combinations thereof. (“[0044] In one embodiment, the arranger module 102 uses location information to determine priority and the corresponding top of the wallet card 111. Such location information may be retrieved from, for example, a payment terminal 115”); see further embodiments (Paragraphs 29, 30, 40, 44, 47).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams (US 5,815,657) in view of Galit (US 8,371,502), in view of Hurwitz (US 2004/0019571 A1), in view of Coyle (US 2002/0138424 A1), in view of Morita (US 2002/0046189 A1), and further in view of Hertel et al. (US 2009/0288012).

Regarding Claim 11: 
The combination of Williams, in view of Galit, in view of Hurwitz, in view of Coyle, in view of Morita, disclose: the method of claim 1 . . .
However, the combination of Williams, in view of Galit, in view of Hurwitz, in view of Coyle, in view of Morita, do not explicitly disclose: wherein applying at least a portion of the value token comprises using the value token according to a set of configurable rules specifying percentages of the user’s electronic wallet request to which value tokens may be applied. 
Hertel, analogous art to Williams, teaches using the value token according to a set of configurable rules specifying percentages of the electronic wallet request to which value tokens may be applied. ([0240] “this functionality would be used in a restaurant to conveniently split the bill among  the restaurant creates a new pending transaction with the system that is marked as splittable and prints the transaction identifier . . . A convenient interface can be provided to specify the size of the tip. For example, a slider can be provided that allows the user to select between percentages. Alternatively to the buyers selecting items from the shopping cart, the buyers can just select a certain percentage share or dollar value of the entire bill. The interface can also allow users to claim a portion of an item, if that is preferable.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the aspect of using the value token according to rules and percentages as disclosed by Hertel to the teachings of using tokens/wallets in a transaction as disclosed by the combination of Williams, in view of Galit, in view of Hurwitz, in view of Coyle, in view of Morita, in order to allow for users to select a split in value of a bill for convenience. 

Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams (US 5,815,657) in view of Galit (US 8,371,502), in view of Hurwitz (US 2004/0019571 A1), in view of Coyle (US 2002/0138424 A1), in view of Morita (US 2002/0046189 A1), and further in view of Meredith et al. (US 2008/0195499).

Regarding claim 12:
The combination of Williams, in view of Galit, in view of Hurwitz, in view of Coyle, in view of Morita, disclose: the method of claim 1 . . .
However, the combination of Williams, in view of Galit, in view of Hurwitz, in view of Coyle, in view of Morita, do not explicitly disclose: exchanging, by the electronic value token transaction computer, at least a portion of the value token of the user’s electronic wallet for at least a portion of a second value token not located in the user’s electronic wallet
Meredith, an analogous art of Williams, teaches exchanging, by the electronic value token transaction computer, at least a portion of the value token of the user’s electronic wallet for at least a portion of a second value token not located in the user’s electronic wallet ([0064] “The redemption and clearance system 54 is also able to redeem tokens in the users account into hard value such as cash 
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to combine the teachings of transferring values form one form to another as disclosed by Meredith to the teachings of using tokens/wallets as disclosed by the combination of Williams, in view of Galit, in view of Hurwitz, in view of Coyle, in view of Morita, in order to guarantee the issuance and redemption of the tokens for value in any currency.

Regarding Claim 13: 
Meredith further teaches applying, by the electronic value token transaction computer, an exchange rate against the second value token or an asset located in the user’s electronic wallet (“[0066] The value exchange system 56 allows traders to place an equivalent exchange rate on the differing forms of value represented by the tokens.”).

Regarding Claim 14: 
Meredith further teaches contacting, by the electronic value token transaction computer, a second value token distributor  and requesting, by the electronic value token transaction computer, the second value token distributor to provide the second value token (Paragraph 67, 68, 90]); see further (“[0069] The Commerce device 60 is a special implementation of the client device 58. In addition to the electronic wallet 14 and the rights management application 68, the commerce device 60 includes a commerce server 70 which provides an interface for conducting commerce and software to secure the goods for shipment.”); and further (“[0070] The external user (i.e., buyer) communicates with the commerce device 60 via some kind of network, such as the Internet. If the buyer would like to purchase goods or 

Relevant Art Not Cited
VON HEESEN US 20080077532 A1
[0155] The consequential use of tokens 42 as is novel in accordance with the invention now makes it possible to handle financial transactions, preferably payment transactions, without communicating or disclosing confidential data of the transaction partners.
[0156] The token principle is easy to display in mobile payment as the preferred means of transaction.
[0157] For example, the user 41 in the role of the transferee starts the payment transaction by communicating the record of the transaction data to the electronic financial services exchanger 10 via a secure standard communication link for example via HTML, WAP or SMS.
[0158] The electronic financial services exchanger 10 generates a token 42 and returns it to the user 41.
[0159] The generated token 42 represents the commenced payment transaction and the record of the transaction data contained therein, data as to the user 41 and as to his financial account 23, the financial services provider 44 as well as the transaction handling system 21 thereof.
[0160] The token 42 is totally uncritical for the user 41 and can thus be communicated as often as is required, preferably by it being displayed to the user 40 in the role of the transferor.
[0161] Since the token 42 comprises no large data volume, it can be communicated very simply and reliably.
[0162] No matter how the user 40 receives the token 42, it is not passed on to the electronic financial services exchanger 10 until as signaled by the user 40 in context with the user 41 as the transferee and declares the commenced transaction by the user 40 as the active transferor as legally binding by him entering the token 42 on his communication device 30.
[0163] The basic use of tokens in conjunction with a change in the communication medium now achieves maximum possible security in assuring that only the transaction partners actually involved, preferably payment partners, can take part in the transaction.
[0164] In addition to this, making use of transaction numbers now makes it possible that, for example, a transferee can initiate several payment transactions in parallel, since the individual transactions now remain separate by the dedicated tokens.
[0165] Beyond preventing sensible personal data of the users (e.g. identifying data of financial accounts, personal data, etc.) by using tokens encapsulating of the internal layer means at first to translate the different communication protocols and languages of the different transaction handling systems of the internal layer into one communication protocol. Secondly encapsulating of the internal layer means to present standardized financial services to the users 40, 41 of the external layer which will be mapped into the specific financial services of a specific transaction handling system when prompted by the exchanging layer."

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/STEVEN S KIM/Primary Examiner, Art Unit 3685